Title: Timothy Pickering to Bartholomew Dandridge, Jr., 7 January 1795
From: Pickering, Timothy
To: Dandridge, Bartholomew Jr.


        
          Sir
          War Office Jany 7. 179[5].
        
        The inclosed draught of a letter to the Governors of Virginia, Maryland, South Carolina, Georgia & New York, you will be pleased to lay before the President for his approbation. I wish to send to Virginia & Maryland & New York by this day’s post. yr obt servt
        
          T. Pickering
        
      